Citation Nr: 0509798	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-22 442	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation in the original amount of $8,824.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971 and from August 1973 to April 1977.  The 
veteran has been adjudicated as incompetent for VA purposes; 
the appellant is his conservator.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision by a Committee on 
Waivers and Compromises (Committee) at the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Committee denied the veteran's request for waiver of 
recovery of an overpayment of compensation in the amount of 
$8,824.  

The Committee held that the veteran was at fault in the 
creation of the debt since he did not notify VA in a timely 
manner when he was incarcerated.  The panel stated that the 
granting of a waiver would be against equity and good 
conscience because it would result in unjust enrichment of 
the veteran.  

The veteran testified at a hearing held before the 
undersigned in February 2005 in Washington, D.C., in 
connection with the appeal.  A transcript of the hearing was 
prepared and is of record before the Board.



FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 100 percent disabling since 
February 1992; bilateral uveitis, evaluated as 30 percent 
disabling since April 1977; pulmonary sarcoidosis, evaluated 
as 10 percent disabling since October 1978; and subcutaneous 
lesions of the hands, penis and face, evaluated as 
noncompensable since October 1987.

2.  The veteran has been rated incompetent for VA purposes 
since July 1996.

3.  The veteran was incarcerated from January 3, 2001, to 
October 1, 2001, as a result of conviction of a felony.

4.  The RO learned of the veteran's incarceration in March 
2003 and retroactively reduced his compensation to the 
10 percent rating as of the 61st day after the incarceration, 
resulting in creation of the present overpayment.

5.  As a result of service-connected mental incompetency, 
fault for creation of the indebtedness cannot be charged to 
the veteran.  

6.  Recovery of the indebtedness would partially defeat the 
purpose of VA pension benefits and would result in undue 
hardship to the veteran.


CONCLUSIONS OF LAW

1.  There is no showing of bad faith, fraud, or 
misrepresentation on the part of the veteran in the creation 
of the indebtedness; hence, there is no statutory bar to the 
granting of a waiver of the debt.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.964, 1.965 (2004).  

2.  Recovery of an overpayment of compensation in the 
original amount of $8,824 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.965 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  However, in Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims (CAVC) held that the notice and duty to 
assist provisions of the VCAA do not apply to determinations 
pertaining to waiver of recovery of an overpayment.  In any 
event, regardless of the applicability or inapplicability of 
the VCAA, the veteran has not been prejudiced by any VA 
failure to provide notification or assistance in developing 
the claim.  


Criteria

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.962 (2004).  


Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 2004); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2004).  

In essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  38 
C.F.R. § 1.965(a) (2004).  The elements to be considered are:

1)  Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  

2)  Balancing of faults.  Weighing 
fault of the debtor against VA 
fault.  

3)  Undue hardship.  Whether 
collection would deprive debtor or 
family of basic necessities.  

4)  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for 
which benefits were intended.  

5)  Unjust enrichment.  Failure to 
make restitution would result in 
unfair gain to the debtor.  

6)  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a 
valuable right or incurrence of a 
legal obligation.  

38 C.F.R. § 1.965 (2004).  

A person serving a period of incarceration for conviction of 
a felony committed after October 7, 1980, who is incarcerated 
in a federal, state, or local penal institution in excess of 
60 days will not be paid compensation in excess of the amount 
specified in paragraph (d) of this section beginning on the 
61st day of incarceration.  38 C.F.R. § 3.665(a)(c) (2004).  

A veteran to whom the provisions of paragraphs (a) and (c) of 
this section apply and who has a service-connected disability 
evaluation of 20 percent or more shall receive the rate of 
compensation payable under 38 U.S.C. § 1114(a) pertaining to 
monthly compensation while a disability is rated 10 percent.  
38 C.F.R. § 3.665(d)(1) (2004).  


Factual Background

In August 1977, the veteran established service connection 
for chronic granulomatous uveitis of the left eye with 
involvement of the right optic nerve, rated 30 percent 
disabling from July 1977; and for pulmonary sarcoidosis, 
rated noncompensable from the same date.  Service connection 
was later granted for cutaneous lesions of the hand, face and 
penis, rated noncompensably disabling from October 1987.  
Service connection was granted for PTSD in September 1992 and 
a disability evaluation of 50 percent was assigned from March 
1986.  The schedular rating for PTSD was later raised to 
100 percent from February 1992. 

The record shows that on no fewer than 10 occasions between 
1988 and 1997, the veteran was furnished a copy of 
VA Form 21-8764, a disability compensation award attachment 
containing important information concerning his compensation 
benefits.  Included on the form was information to the effect 
that his benefits would be reduced upon incarceration in a 
Federal, State or local penal institution in excess of 60 
days for conviction of a felony.  

In July 1996, the RO found that the veteran was incompetent 
to control or manage his own funds, including the 
disbursement of funds without limitation.  The finding was 
based on the opinion of a VA psychiatrist in April 1996 that 
the veteran was incapable of managing his own funds.

A financial institution, the current appellant, was appointed 
as the veteran's conservator.  The record shows that the 
appellant was furnished a copy of VA Form 21-8767 in March 
1967, at the time of an amendment of the rate of disability 
compensation paid.  

In August 2002, the RO received information that the veteran 
was currently incarcerated at a Federal correctional 
institution.  It was later established that he was 
incarcerated for the period from January 3, 2001, through 
October 1, 2001, as a result of his conviction for a felony.  

In April 2003, the RO retroactively reduced the veteran's 
compensation award to the 10 percent rate beginning on March 
5, 2001, the 61st day of his incarceration and extending 
until his release date, October 1, 2001.  The retroactive 
reduction of the award resulted in creation of the present 
overpayment.  

In November 2003, the veteran submitted a financial status 
report (FSR) in which he reported his current monthly family 
income as $2,900, including $2,300 for himself and $600 for 
his wife.  He reported total monthly expenses of $3,039.  

In a FSR filed in September 2003, he reported his monthly 
income as $2,600 and his monthly expenses as $3,010.  

The report of a July 2004 VA field examination shows that the 
field examiner had met with the veteran at his home and that 
he had previously talked to his conservator by telephone.  
The veteran was separated from his spouse, who was requesting 
an increase in her apportionment.  A divorce was pending.  
The field examiner stated that the veteran was "somewhat" 
oriented to time, events, place and person.  He answered 
questions in a "somewhat rational" manner.  He was taking 
numerous medications.  The veteran received an allowance of 
$500 per month from the conservator.  He appeared to be 
prudent in the management of the amount entrusted to him 
monthly, but it appeared that he would not be prudent in the 
management of all of his VA benefits.  


Analysis

The CAVC has held that before a request for waiver of 
recovery of an overpayment can be adjudicated, the lawfulness 
of a debt must first be decided.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434-35 (1991).  

In the present case, there is no question that the 
establishment of an overpayment was correct inasmuch as the 
law is explicit in requiring that compensation be reduced to 
the 10 percent rate when a payee is incarcerated for more 
than 60 days.  The veteran does not contend otherwise.  He 
has offered no arguments to the effect that he was entitled 
under the law to continued receipt of compensation at the 
100 percent rate during his stay at the correctional 
facility.  

As explained in greater detail above, a waiver of recovery of 
an overpayment may be authorized if collection of the debt 
would be against equity and good conscience.  



In essence, "equity and good conscience" means fairness as to 
both the veteran and the Government.  In making this 
determination, the regulations set forth a variety of 
elements which must be considered.  See Ridings, Id.  

The record shows that the veteran has been given written 
notification on numerous occasions over the years of his 
obligation as a VA payee to report any incarceration to VA, 
and that he failed to provide such notice when he entered a 
Federal correctional facility in January 2001.  His failure 
to provide the notice resulted in creation of the 
indebtedness, and for that reason the RO has charged him with 
fault in creation of the indebtedness.

However, in considering the principles of equity and good 
conscience, the Board finds that the veteran's totally 
disabling PTSD reduces the fault to which he may properly be 
charged as a factor in determining his legal responsibility 
to restitution for the Government.  His psychiatric 
impairment is of such nature and severity that it has 
resulted in a declaration of incompetency and the appointment 
of an institutional conservator.  

The essence of the finding of incompetency is a determination 
that the veteran was incapable of managing his own financing, 
including the disbursement of funds, without limitation.  In 
assessing the significance of the incompetency to the 
application of the regulatory waiver criteria to the facts of 
the case, it is central to the Board's analysis that 
regardless of any other circumstances that may be present, it 
is inherently inequitable and unreasonable to impose on a 
mentally incapacitated person the same standard of 
responsibility, in this case the duty to comply with notice 
and reporting requirements, that would apply to a mentally 
competent person.  




Given the nature of the veteran's disability, his inability 
to respond appropriately to notifications regarding his 
obligations as to VA is the type of impairment that is part 
and parcel of his incompetency, and such must be given 
decisive effect in applying the equity and good conscience 
standard.  

The rating of incompetency was in effect long before the 
incarceration and remains in effect today, and it must be 
assumed that a psychiatric basis for the determination 
continues to exist.  The report of the July 2004 VA field 
examiner contains in fact information that clearly suggests 
continuing diminished mental capacity.  Both the field 
examiner and the institutional conservator continue to 
believe that the veteran is incapable of managing his 
financial affairs responsibly, as evidenced by the fact that 
he is given a monthly allowance of only $500 of his total 
monthly award of $2,300.  

In view of the continuing declaration of incompetency for VA 
purposes, the Board believes that recovery of the 
indebtedness would be against equity and good conscience.  It 
is also relevant in this regard that the veteran barely has 
enough income to defray his monthly expenses and that he is 
paying support money to his wife through a VA apportionment 
and is also supporting three children.  

At the present time, the veteran barely lives at a 
subsistence level, and collection of the indebtedness under 
these circumstances would operate to defeat the purpose for 
which the benefit is being paid.

Considering the equities presented in this case, the Board 
finds that collection of the indebtedness would be against 
equity and good conscience, and that the full amount of the 
overpayment charged to the veteran must be waived.


ORDER

The appeal for waiver of recovery of an overpayment of 
compensation in the amount of $8,824 is allowed.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


